Citation Nr: 0302576	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  93-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The Board previously denied this 
claim in an October 1997 decision, but this decision was 
vacated and remanded in a June 2001 United States Court of 
Appeals for Veterans Claims order.  As such, the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is competent medical evidence relating the 
veteran's current right knee disorder to service.  


CONCLUSION OF LAW

A right knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran, and he was afforded a comprehensive 
VA examination in May 2002.

In view of the Board's disposition of this case, noted below, 
an analysis of whether the RO met its duty to notify the 
veteran of the evidence necessary to substantiate his claim, 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002), is not 
necessary, and the lack of such analysis will not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  But see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board notes that the veteran's service medical records 
reveal that, at the time of his enlistment examination into 
active service in December 1971, he denied having a "trick" 
or "locked" knee.  In addition, the examination conducted 
in December 1971 revealed that the veteran's lower 
extremities and other musculoskeletal areas were within 
normal limits.  A February 1972 treatment record indicates 
that the veteran complained of right knee pain for 
approximately five months.  The veteran reported no history 
of injury or trauma, and, as an examination showed no 
swelling or discoloration, the impression was 
"unremarkable."  A March 1972 treatment report contains a 
diagnosis of right knee medial collateral strain, and a 
subsequent March 1972 treatment report includes a diagnosis 
of knee pain, etiology "undetermined."  An April 1972 
treatment record indicates a torn right lateral meniscus, 
with symptoms since September 1971.  In addition, the 
examiner noted "EPTS" [existed prior to service].  A 
Medical Board proceedings report, dated in May 1972, includes 
a finding of right knee torn ligaments.  The medical board 
report also reflects that the veteran's diagnosed right knee 
condition was: 1) not incurred in the line of duty; 2) 
existed prior to his service entrance; 3) was not caused by 
an incident related to service; and 4) was not aggravated by 
his period of active duty.  The veteran was subsequently 
separated from service due to his right knee disorder.

A private hospital report, dated in August 1976, indicates 
that the veteran reported that his right knee "buckles, 
falls out and sometimes won't move since approximately the 
age of fourteen."  The report further reflects that the 
veteran underwent a right medial meniscectomy in August 1976.

In an April 1992 statement, the veteran reported that, at 
approximately the age of 13 or 14, he incurred an upper right 
leg injury that had caused a blood clot.  He stated that he 
had received treatment which dissolved the blood clot and 
that he was given a clean bill of health.  He further claimed 
that he suffered from a right knee injury during his period 
of service but had not recently been treated for his claimed 
right knee disorder.

The report of a June 1992 VA examination indicates that the 
veteran reported suffering a right knee injury in service 
which necessitated a medical discharge from the Army.  The 
examination revealed no range of motion loss on the right 
knee as compared to the left, but some clinical signs of 
medial compartment arthritis on the right knee were noted.  A 
July 1995 VA examination report includes a diagnosis of right 
medial joint line pain, status post right medial 
meniscectomy, and accompanying x-ray examination results 
showed mild osteoarthritis in the right knee. 

A VA examination report, dated in January 1997, indicates 
that the veteran attributed his right knee condition to boot 
camp in 1970 but did not recall a specific incident which 
injured his knee, such as a direct blow or twist to the knee.  
The diagnosis was status post right medial meniscectomy, with 
subsequent medial compartment narrowing and early 
osteoarthritis of the right knee.  The examiner further noted 
that the veteran complained of mechanical locking and 
symptoms associated with swelling, but neither was elicited 
during the current examination.  
Also, the examiner stated that, following a review of the 
veteran's claims file, it was impossible to tell whether the 
right medial meniscal tear either resulted from service or 
was exacerbated by such service.  The examiner further noted 
that, once a meniscal tear occurs, it is unlikely to heal 
whether it is rested or exercised, and heavy activity would 
aggravate one's symptomatology.  

In November 2002, the veteran underwent a further VA 
examination, again with an examiner who reviewed the claims 
file.  This examiner noted that the veteran was diagnosed 
with a torn right lateral meniscus while in the military and 
that symptoms were apparent after his military injury.  Also, 
the examiner noted that no other injury had been documented, 
that the meniscal pathology did originate in the military, 
and that the osteoarthritis resulted from post-military 
surgery from "the problem that he suffered while in the 
military."  In conclusion, the examiner opined that it was 
at least as likely as not that the veteran's current right 
knee osteoarthritis was secondary to his in-service injury.

In summary, the earliest medical evidence of the veteran's 
right knee symptomatology is from his period of active 
service, and the Board finds that the in-service opinion that 
this symptomatology pre-existed service is not supported by 
any medical documentation.  As such, this opinion does not 
constitute clear and unmistakable evidence of a pre-service 
disorder.  See 38 U.S.C.A. § 1111 (West 1991).  By contrast, 
the November 2002 VA examination report, which contains an 
opinion relating a current disability back to service, was 
based on a comprehensive claims file review and constitutes 
probative evidence in support of the veteran's claim.  
Moreover, there is no other competent medical evidence of 
record contradicting this opinion.  Accordingly, it is the 
conclusion of the Board that the veteran's current right knee 
disorder was incurred in service, and service connection is 
therefore warranted for this disorder.  




ORDER

The claim of entitlement to service connection for a right 
knee disorder is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

